Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S COMMENT
Two terminal disclaimers were received on 6/14/2021.  These terminal disclaimers are approved.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
Independent claim 1 (after two terminal disclaimers) is allowable over the prior art of record because the prior art of record does not teach or suggest: “the projection is operatively connected to the linkage, on the first side of the housing, such that the actuation force on the linkage causes the projection to move from the first position to the second position to change a state of a sensor in an image forming device that is positioned next to the first side of the housing when the toner cartridge is installed in the image forming device” as set forth in the claimed combination.
Independent claim 8 (after two terminal disclaimers) is allowable over the prior art of record because the prior art of record does not teach or suggest: “a projection on the first side of the housing, the projection is movable between a first position and a second position, the projection extends outward sideways from the first side when the projection is in the second position, the projection is operatively connected to the .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


/SOPHIA S CHEN/Primary Examiner, Art Unit 2852                                                                                                                                                                                                        
Ssc
June 21, 2021